TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2022



                                      NO. 03-22-00074-CR


                                    Ex parte Jalen Highsmith




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s application for writ of habeas corpus

entered by the trial court. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.